Citation Nr: 0403559	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.

The veteran was afforded a hearing at the RO before a hearing 
officer in September 2000.  He was also afforded a hearing at 
the RO before the undersigned Veterans Law Judge in May 2003.  
Transcripts are of record.

This appeal is remanded via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Regarding the veteran's left knee, his service records 
reflect an instance of left knee complaints.  In the years 
immediately following service, there are also medical records 
which reflect investigation of continuing left knee 
complaints.  More recent records associated with the file 
reflect treatment for other disabilities, but the veteran 
testified that his left knee continues to bother him.  Under 
these circumstances, it will be necessary to examine the 
veteran to ascertain the nature of any current disability, 
and whether any such disability may be linked to his 
complaints in service.  

Regarding the veteran's back, it is indicated the veteran was 
involved in an accident prior to service which caused him 
back problems.  He was accepted into service, however, during 
which time he was seen on a number of occasions for back 
complaints.  He presently voices back complaints.  As with 
his left knee, it is the Board's view that the veteran should 
be examined to determine the nature of any current back 
disability, whether it may be related to the complaints prior 
to and during service, and if so, whether any pre-service 
back disability was aggravated during service.  

With respect to a psychiatric disorder, the veteran 
apparently was treated for situational anxiety during 
service.  He currently has been diagnosed to have a 
psychiatric disability.  In view of this, the veteran should 
undergo a psychiatric evaluation to determine the nature and 
etiology of his psychiatric impairment.  

Finally, the veteran is apparently in receipt of benefits 
from the Social Security Administration (SSA).  Records which 
formed the basis for this award could be useful in deciding 
the veteran's appeal.  Accordingly, an attempt to obtain 
these SSA records should be made.  

This case is REMANDED for the following action:

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  Obtain the veteran's records from the Social 
Security Administration, including all medical 
records, which pertain to the disability or 
disabilities for which the veteran was awarded 
Social Security Disability benefits.

3.  Obtain and associate with his claims folder 
copies of the veteran's VA treatment records from 
August 2002 to the present, from the Buffalo and 
Bath, New York VA medical facilities.

4.  The veteran should be scheduled for a VA mental 
disorders examination to clarify the veteran's 
current psychiatric diagnosis.  The examiner should 
provide an opinion as to whether any diagnosed 
psychiatric condition is likely (more than 50%), 
not likely (less than 50%), or at least as likely 
as not (50%) related to the in-service assessment 
of the veteran as exhibiting questionable anxiety 
and situational anxiety.  A rationale for the 
examiner's opinion should be provided.  If any 
manifested chronic disability cannot be medically 
linked or attributed to the veteran's military 
service on a medical scientific basis, and without 
invoking processes relating to guesses or judgments 
based upon mere conjecture, the examiner should 
clearly and specifically so indicate in the 
examination report.  Send the claims folder to the 
examiner for review.

5.  The veteran should be scheduled for a VA spine 
examination to clarify the veteran's current low 
back diagnosis.  The examiner should provide an 
opinion as to whether any diagnosed current low 
back condition is related to the veteran's in-
service back complaints.  If so, the examiner 
should offer an opinion as to whether these in-
service complaints were related to the veteran's 
pre-service injury.  If that is the case, the 
examiner should offer an opinion as to whether 
these in-service back complaints represented an 
increase in severity of the pre-service condition 
beyond the normal progression of the condition.  A 
rationale for the examiner's opinions should be 
provided.  Send the claims folder to the examiner 
for review.

6.  The veteran should be scheduled for a left knee 
examination.  All indicated tests should be 
accomplished and in any report provided, the 
examiner is requested to offer an opinion as to 
whether it is likely, unlikely, or at least as 
likely as not that any current left knee disability 
is related to the left knee complaints noted in 
service.  Send the claims folder to the examiner 
for review.    

7.  The veteran's service connection claims should 
then be readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claims for benefits since February 2003, to include 
a summary of the evidence and discussion of all 
pertinent law and regulations.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



